The evidence for the State made out a clear case of a violation under each count of the indictment. The affirmative charge as to both of these counts was properly refused.
The only question of merit in this case was raised by presenting the plea to the jurisdiction in which the defendant alleged that the crime, if committed at all, was not committed in Talladega county, but was, if committed at all, committed in Cleburne county, Ala.
This plea was unnecessary, as the law requires the State to prove, beyond a reasonable doubt, that the crime charged was committed, and that it was in Talladega county or within one-quarter of a mile of the line thereof. This question was litigated, the evidence was in conflict, and the jury found the issue against the defendant.
Charges which failed to recognize the jurisdiction of the circuit court of Talladega county, or within one-quarter of a mile of the line thereof, were properly refused.
There is no error in the record, and the judgment is affirmed.
Affirmed.